Citation Nr: 1233516	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for dizziness, to include as secondary to service-connected headaches.

2.  Entitlement to service connection for temporomandibular joint dysfunction.

3.  Entitlement to an initial disability rating greater than 30 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to September 2004.  His decorations include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Portland, Oregon, that, in pertinent part, awarded service connection for headaches, assigning an initial noncompensable disability rating effective as of September 18, 2004; and denied service connection for dizziness and for temporomandibular joint dysfunction.

In September 2010, the Veteran testified at a hearing over which the undersigned  Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in February 2011, at which time it was remanded for additional development.  In that decision, the Board noted that with regard to the claims of service connection for dizziness and temporomandibular joint dysfunction, the claims were initially denied in March 2005, and the denials were confirmed in a December 2005 rating decision.  As the Veteran had filed a notice of disagreement more than one year following the initial March 2005 denial of the claims (in October 2006), new and material evidence would be required to reopen those claims.  

However, in the recent case Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this regard, following the issuance of the March 2005 rating decision, in September 2005, the Veteran underwent relevant VA examinations the results of which contain new and material evidence pertaining to the claims.  As such, the March 2005 rating action is the proper rating action on appeal, and the issues have been re-characterized as set forth above.

During the pendency of this appeal, by rating action dated in May 2012, the RO determined that the Veteran's service-connected headaches warranted an initial 30 percent disability rating, effective as of September 18, 2004. Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for dizziness and temporomandibular joint dysfunction are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches are manifested by prostrating attacks that occur on average once per month.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

This is an appeal arising from a grant of service connection in March 2005; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in letters dated in November 2004, August 2005, October 2007, October 2008, February 2011, and June 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating.  As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.   Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, the Veteran is service-connected for headaches, for which an initial 30 percent disability rating has been assigned under Diagnostic Code 8100.  Under that code section, migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

VA outpatient treatment records dated from October 2004 to March 2005 show that the Veteran intermittently reported chronic headaches since experiencing malaria during his period of active service.

At a VA general medical examination in September 2005, the Veteran reported orbital pain with headaches.  He indicated that he would experience the headaches once or twice a week, lasting one to 24 hours.  He would take over-the-counter medication for treatment which was sometimes effective.  He denied nausea or vomiting.  The diagnosis was headaches, possibly related to malaria and possibly related to anxiety.

In a letter dated in November 2006, the Veteran explained that he experienced one serious headache a month or so, sometimes more.  At these times, anything brighter than a shadow, particularly fluorescent lighting, would be extremely painful.  The remainder of the time, he would have frequent pain behind the eyes or at the temples, but not to the point that prevented him from functioning.

During his September 2010 hearing, the Veteran described that sunlight (light sensitivity) and dizziness appeared to be related to his headaches.  He had been given medication for his headaches, but it had not really worked.

Upon VA examination in April 2011, the Veteran provided a history as to the onset of his headaches consistent with that as set forth above.  His symptoms included throbbing, always during the first half hour; photophobia, during the headache and for a day after; phonophobia, severe for about 10 minutes; nausea, during the most severe headaches, usually about an hour after onset; excessive sweating, usually dampening clothing and bed; tearing/watery eye, for a little while, worse with bright lights; visual disturbance, difficulty focusing; fortification with head movement, two to three fold increase in intensity; paresthesias, random tingling of the index fingers; lightheadedness, poor balance requiring that he sit or lie down; confusion, difficulty focusing on a task; and hemisensory abnormalities.  The headaches were not associated with unilateral location, vomiting, diarrhea, cutaneous allodynia, or vertigo.  The duration of the headaches was two hours minimum for moderate headaches that would occur once every week or two; a half day for moderately severe headaches that would only occur about once per month; and 10 to 12 hours for severe headaches that would occur only about once every two months, but would tend to be associated with very high stresses such as during final examinations.  He did not experience anything that could be defined as an aura.  He was prescribed medication for his headaches, but it had no effect whatsoever.  During a headache, he would lie down in a cool, very quiet place, and cover his eyes.  The very severe headaches would last through an afternoon, all night, and into the next morning.  He would have the lesser headaches every seven to 10 days; the more severe headaches about once per month; and the very severe headaches once every one or two months (usually associated with his PTSD or other stresses).  During the headaches, he would do only those things that were absolutely necessary.  The diagnosis was classical, moderately severe, migraine headaches.  The examiner opined that it was as likely as not that the migraine headaches were an extension of those experienced in service.

In an addendum to the April 2011 VA examination report, dated in June 2011, the examiner explained that the Veteran's headaches were prostrating in nature, as he would lie down in a cool, very quiet, place and cover his eyes.  He reiterated that the Veteran experienced lesser headaches every seven to 10 days; more severe headaches about once per month; and very severe headaches, about every one to two months.

Having carefully considered the competent medical evidence of record, the Board concludes that a disability rating greater than 30 percent for the Veteran's headaches is not warranted for any time covered by this appeal.

In considering the Veteran's headaches under the provisions of Diagnostic Code 8100, which provides the rating criteria for migraine headaches, the competent medical evidence of record does not show that the Veteran experiences very frequent, completely prostrating, and prolonged headaches that are productive of severe economic inadaptability.  The Veteran himself has reported in his various correspondence and during his VA examinations that he experienced prostrating severe headaches once per month and very severe headaches once every one or two months.  The symptoms associated with the Veteran's headaches more closely approximate the criteria for the assignment of a 30 percent disability rating, which include characteristic prostrating attacks occurring on an average once a month.  As such, a disability rating greater than 30 percent under Diagnostic Code 8100 is not warranted.  Indeed, the completely prostrating attacks cannot be found to be "very frequent" in this case.  Moreover, there is no showing of economic inadaptability.  In this regard, it is noted that the Veteran was going to school and was getting straight As in his classes.  This suggests that the headaches did not interfere with his ability to perform academically and by extension it would appear that his headaches would not preclude him from achieving success in the workplace.

The statements of the Veteran as to the frequency and severity of his symptoms have been considered.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion. 

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.  After reviewing all pertinent provisions, the Board can find no basis on which to assign a higher or separate disability rating. The preponderance of the evidence is against a disability rating greater than 30 percent for the Veteran's headaches, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's headaches do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's headaches is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

ORDER

An initial disability rating greater than 30 percent for service-connected headaches is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for dizziness, to include as secondary to service-connected headaches, and temporomandibular joint dysfunction.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With regard to the issue of service connection for dizziness, during his September 2010 hearing, the Veteran testified that his asserted dizziness was associated with his service-connected headaches.  The April 2011 VA examination report indicated that the Veteran would experience lightheadedness with his headaches resulting in balance so poor that he would have to sit or lie down.  The examination report, however, also indicated that the headaches were not associated with vertigo.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As it is unclear whether the Veteran has a current disability manifested by dizziness, and if so whether such is secondary to the service-connected headaches, the Board finds that an additional opinion should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the issue of service connection for a temporomandibular joint dysfunction, the Veteran underwent a VA dental examination in July 2012.  The examiner opined that the Veteran had local muscle soreness secondary to bruxism, which was not a disability for which service connection is available.  The examiner also indicated that the Veteran did not have a temporomandibular joint disorder, but rather had a masticatory muscle disorder with normal range of motion.  Later in the same examination report, under the heading  "Diagnosis," the examiner answered "Yes" to the question "Does the Veteran now have or has he ever had a temporomandibular joint condition?"  The examiner noted that myofascial pain pertained to the temporomandibular joint condition.  The examiner also noted the Veteran's reports that his temporomandibular joint condition resulted in episodes of malocclusion wherein only the left teeth would touch, and that the flare-ups would impact the function of the temporomandibular joint.  It was further indicated that the Veteran had localized tenderness or pain on palpation of the temporomandibular joint.  Imaging studies of the temporomandibular joint were not performed.  The examiner concluded that the Veteran did not have a temporomandibular joint disorder, but a temporomandibular muscular disorder resulting from bruxism.

The Board finds that this examiner's opinion is of limited probative value as it appears to be contradictory in nature.  Indeed, at one point it suggests that the Veteran has a temporomandibular joint disorder and at another point indicates that he does not have a temporomandibular joint disorder.  Moreover, while the VA examiner noted the Veteran's history of in-service treatment for temporomandibular joint complaints, an opinion was not provided as to whether his current diagnosis was etiologically related to jaw symptoms experienced in service.  As noted above, when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.  As such, on remand, the Veteran should be afforded another VA examination to determine whether he has a current temporomandibular joint disability that is manifested as a result of his period of active service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted dizziness and temporomandibular joint dysfunction should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for treatment of his asserted dizziness and temporomandibular joint dysfunction that are not yet of record.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of his asserted dizziness.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner must annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran has current disability manifested by dizziness, or whether such is merely a symptom of another disorder.

If a disability manifested by dizziness is found to exist at present or at any time since October 2004, then the examiner is directed to opine as to whether it is at least as likely as not that the disability manifested by dizziness is proximately due to a service-connected disability, to specifically include the Veteran's service-connected headaches. 

If a disability manifested by dizziness is found to exist at present or at any time since October 2004 but is found not to have been due to a service-connected disability, the examiner should next comment as to whether it is at least as likely as not that such dizziness has been aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include the Veteran's service-connected headaches. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Any opinions expressed must be accompanied by a complete rationale. 

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of his asserted temporomandibular joint disability.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner must annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is directed to provide an opinion as to whether it is at least as likely as not that the Veteran has a current temporomandibular joint disability, or other diagnosed facial disability.

If so, the examiner is directed to opine as to whether it is at least as likely as not that such disability is manifested as a result of his period of active service, to specifically include the April 2003 and May 2003 in-service reports of left temporomandibular joint pain, left jaw pain, history of left jaw cyst, left facial pain, and possible lymph node cyst or parotid cyst left jaw at angle of the mandible.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.  Any opinions expressed must be accompanied by a complete rationale. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


